            Case 2:17-cv-00856-JCM-VCF Document 57 Filed 01/23/19 Page 1 of 2



1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                UNITED STATES DISTRICT COURT

16                                    DISTRICT OF NEVADA
17   MARIA G. GARCIA,                           Case No.: 2:17-cv-00856-JCM-VCF
18                  Plaintiff,
19                                          STIPULATION AND ORDER DISMISSING
     vs.
                                            ACTION WITH PREJUDICE AS TO OPUS
20
     ALLY FINANCIAL INC; AURORA BANK FSB; CAPITAL MARKETS; CONSULTANTS, LLC
21   CHASE BANK USA, N.A.; COMENITY BANK/ A/K/A CBCINN/OPUS CAPITAL MARK,
     VICTORIA’S SECRET; HOME LOAN SERVICES, ONLY
22   INC;        MACY’S/       DEPARTMENT
     STORE/NATIONAL BANK; OCWEN LOAN
23   SERVICING, LLC; SETERUS, INC; DYNAMIC
     RECOVERY SOLUTIONS, LLC; OPUS CAPITAL
24   MARKETS; CONSULTANTS, LLC A/K/A
     CBCINN/OPUS CAPITAL MARK; EQUIFAX
25
     INFORMATION SERVICES, LLC; EXPERIAN
26   INFORMATION SOLUTIONS, INC; INNOVIS
     DATA SOLUTIONS, INC.,
27
                    Defendants.
28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO OPUS CAPITAL MARKETS;
     CONSULTANTS, LLC A/K/A CBCINN/OPUS CAPITAL MARK, ONLY - 1
           Case 2:17-cv-00856-JCM-VCF Document 57 Filed 01/23/19 Page 2 of 2



1           Plaintiff Maria G. Garcia and Defendant OPUS CAPITAL MARKETS; CONSULTANTS,
2
     LLC A/K/A CBCINN/OPUS CAPITAL MARK, hereby stipulate and agree that the above-entitled
3
     action shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2) as to, and
4
     ONLY as to, OPUS CAPITAL MARKETS; CONSULTANTS, LLC A/K/A CBCINN/OPUS
5

6    CAPITAL MARK. Each party shall bear its own its own attorney’s fees and costs of suit.

7           Dated January 23, 2019.
8
      /s/ Miles N. Clark                              /s/ Timothy J. Lepore
9
      Matthew I. Knepper, Esq.                        Timothy J. Lepore, Esq.
10    Nevada Bar No. 12796                            Nevada Bar No. 13908
      Miles N. Clark, Esq.                            ROPERS, MAJESKI, KOHN & BENTLEY,
11    Nevada Bar No. 13848                            P.C.
      KNEPPER & CLARK LLC                             3753 Howard Hughes Pkwy., Suite 200
12
      Email: matthew.knepper@knepperclark.com         Las Vegas, NV 89169
13    Email: miles.clark@knepperclark.com             Email: timothy.lepore@rmkb.com

14    David H. Krieger, Esq.                          Counsel for Defendant
      Nevada Bar No. 9086                             Opus Capital Markets Consultants, LLC
15
      HAINES & KRIEGER, LLC
16    Email: dkrieger@hainesandkrieger.com

17    Counsel for Plaintiff
18

19                                       ORDER GRANTING
20     STIPULATION OF DISMISSAL OF OPUS CAPITAL MARKETS; CONSULTANTS,
21
                LLC A/K/A CBCINN/OPUS CAPITAL MARK, WITH PREJUDICE
22

23
            IT IS SO ORDERED.
24
            _________________________________________
25          UNITED STATES DISTRICT COURT JUDGE
26
            DATED January
                  this ____ 28,
                            day 2019.
                                of _________ 2019.
27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO OPUS CAPITAL MARKETS;
     CONSULTANTS, LLC A/K/A CBCINN/OPUS CAPITAL MARK, ONLY - 2
